Citation Nr: 1041128	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Evaluation of an initial rating for posttraumatic stress 
disorder (PTSD), prior to December 31, 2007, rated as 10 percent 
disabling.

2.  Evaluation of posttraumatic stress disorder, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 until April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from September 2007 and October 2008  rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

Before proceeding, the Board notes that new evidence submitted 
since the most recent Statement of the Case was accompanied by a 
written waiver of RO consideration.  Accordingly, the Board may 
proceed with the immediate appeal.


FINDINGS OF FACT

1.  Prior to December 31, 2007, the Veteran's PTSD was productive 
of distressing intrusive thoughts, avoidance of crowds, fighting 
during sleep, symptoms of initial insomnia, irritable with around 
others, clear speech of normal rate and rhythm, and logical, 
goal-directed thought processes.  

2.  At all times during the pendency of this appeal, the 
Veteran's PTSD was characterized by intrusive thoughts, some 
social isolation, poor sleep, and nightmares, but was without 
impaired speech, more than weekly panic attacks, or impaired 
memory, judgment, or thinking.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent prior to 
December 31, 2007, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.97, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a rating of greater than 30 percent after 
December 31, 2007 for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.97, DC 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

Irrespective of the foregoing, the Board notes that, in a hearing 
before the undersigned, the presiding Acting Veterans Law Judge 
clarified the issues on appeal and identified potentially 
relevant additional evidence that the appellant may submit in 
support of their claim.  These actions by the undersigned 
supplement VA's compliance with the VCAA and serve to satisfy the 
obligations imposed by 38 C.F.R. § 3.103.  

The Board finds that adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded an examination in September 2007, during which the 
examiner, a psychiatrist, took down the Veteran's history, 
considered lay evidence from the Veteran, laid a factual 
foundation for the conclusions reached, and reached conclusions 
based on the examination that are consistent with the record.  
The examination is found to be adequate for rating purposes.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this general rating formula, a 10 percent evaluation requires a 
showing of occupational and social impairment due to mild or 
transient symptoms with decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or if the veteran's symptoms are controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411 (2010).

A 30 percent evaluation requires a showing of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  Id.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores of 70 to 61 represent mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful relationships.

Before proceeding, the Board initially notes that we have 
considered whether the disability at issue warrants referral for 
extraschedular rating.  Such consideration requires a three-step 
inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as governing 
norms.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted.  Having reviewed the evidence, the Board finds that 
referral to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and assignment 
of extraschedular ratings is not warranted.


Factual Background

In April 2006, the Veteran was seen for psychotherapy.  His mood 
was mildly dysphoric, and he denied suicidal or homicidal 
ideations.  He was not psychotic and cognition was intact, as was 
insight and judgment.  The assessment was of a mood disorder due 
to general medical conditions.  

On psychological assessment in April 2007, the Veteran was alert 
and oriented to person, place, time, and event.  He was pleasant 
and cooperative, with good eye contact, was well groomed, and his 
speech was of a normal rate and rhythm.  His mood was depressed, 
and his affect restricted.  It was also noted that the Veteran 
began to cry during the evaluation, though thought processes were 
logical and goal directed.  Both suicidal and homicidal ideation 
was denied, as were auditory and visual hallucinations.  Watching 
news about war did not bother him at the time, but was productive 
of nightmares.  The Veteran reported taking 30 minutes to fall 
asleep, and that he awakens two to three times a night to use the 
restroom.  The diagnosis was of major depressive disorder and 
PTSD, and a GAF score of 69 was assessed.

In a July 2007 statement, the Veteran endorsed kicking at night 
while he slept.  He also described an in-service incident during 
which he was aboard an aircraft which had lost hydraulic fluid 
and was forced to land without the use of its brakes.  The 
resulting crash caused a significant amount of damage to the 
aircraft.  

On VA examination in September 2007, symptoms included insomnia 
four nights a week and depression.  There were crying spells, 
decreased energy, and decreased interest in pleasurable 
activities.  Suicidal ideation, poor concentration, and increased 
irritability were all denied.  The Veteran reported a "fine" 
relationship with his two sisters, and a "good" relationship 
with his wife of 40 years.  He indicated having a "very good" 
relationship with his three sons.  There was some avoidance of 
stimuli associate with trauma, including trying not to talk about 
in-service stressors.  Symptoms of increased arousal were 
reported, as was exaggerated startle response.  On mental status 
examination, orientation was within normal limits, appearance and 
hygiene were appropriate, and affect and mood were normal.  
Thought processes were appropriate and judgment was not impaired.  
Abstract thinking was normal, and memory was within normal 
limits.  PTSD symptoms were summarized as being "mild" and 
including occasional memories and dreams, sadness, and poor 
energy.  The GAF score was assessed at 70.

Symptoms in December 2007 included difficulty falling asleep and 
a depressed mood.  The Veteran was alert and oriented, with good 
eye contact and clear speech.  He was well groomed, though he 
exhibited a depressed mood and affect, and during the examination 
began to cry.  Thought process was logical and goal directed, and 
he had no suicidal or homicidal thoughts.  His GAF score was 63 
to 67.

In January 2008, the Veteran's treating VA psychiatrist submitted 
a letter indicating that he had distressing thoughts and vivid 
images triggered by conversations, television, and news coverage 
of war.  Hypervigilance was noted, and was indicated to be worse 
when in public.  Avoidance symptoms included isolating from loved 
ones and avoiding crowds.  The VA psychiatrist estimated the 
Veteran's GAF score to be between 63 and 67.

On mental health treatment in January 2008, the appellant's wife 
sent a hand-written letter listing the symptoms she had observed.  
These included depression, sleep impairment, memory deficits, 
loss of interest in activities, decreased sexual interest, 
decreased appetite, and some obsessive-compulsive behavior.  The 
Veteran himself reported depressed mood, crying for no reason, 
poor sleep, poor concentration and forgetfulness.  Anxiety and 
panic were reported when startled.  He also had some avoidance 
symptoms, and hypervigilance.  On examination, the Veteran was 
alert and oriented with good eye contact, and appropriate 
grooming.  Speech was clear, with normal rate and rhythm, not 
odd, tangential or pressured.  Thought process was logical and 
goal directed, although he did begin to cry when talking about 
the way soldiers were treated when returning home from Vietnam.  
There were no suicidal or homicidal ideation, no auditory or 
visual hallucinations, and both insight and judgment were intact.  
The assessment was of major depressive disorder and PTSD, with a 
GAF score between 63 and 67.

In May 2008, there was some improvement in mood, with less 
emotional labile.  Intrusive thoughts were still present, as were 
nightmares and avoidance of crowds.  On mental status evaluation, 
the Veteran was alert, oriented, pleasant, and well groomed, with 
clear speech and a depressed mood.  His mood was congruent with 
crying when talking about Vietnam.

In July 2008, mood and emotional state were both better.  There 
were still distressing intrusive thoughts, and crowd-avoidance 
behavior was still present.  Sleep symptoms were becoming better, 
but there was still some fighting during sleep as well as early 
insomnia.  The Veteran was sleeping for seven to eight hours a 
night.

In June 2010, a letter was submitted from Dr. D.K.T., who had 
been treating the Veteran's PTSD for the preceding year.  Dr. 
D.K.T. indicated symptoms of initial insomnia with four to five 
hours of broken sleep each night.  There were reports of 
occasional nightmares and flashbacks on viewing war-related 
violence on television.  He reported that the Veteran had "very 
constricted affect," and continued to have intrusive thoughts 
about his time in Vietnam.  He remained irritable when around 
others, and therefore primarily only socialized with his wife and 
close members of his family.  Dr. D.K.T. concluded that the 
appellant was "still experiencing symptoms of PTSD which hinder 
his ability to perform work and socialize with others to any 
extent."

During his June 2010 hearing before the undersigned, the Veteran 
and his wife reported that he avoided getting physically close to 
people, and experienced short-term memory loss and panic attacks.  
He also described ongoing problems with sleep, but denied any 
auditory or visual hallucinations.

PTSD Prior to December 31, 2007

The Veteran's claim of entitlement to a higher rating for PTSD is 
an appeal from the initial assignment of a disability rating in 
September 2007.  At that time PTSD was rated as 10 percent 
disabling, effective April 4, 2007.  In a rating decision of 
October 2008, the RO rated PTSD as 30 percent disabling, 
effective December 31, 2007.

The Board has reviewed the record and finds nothing to reflect 
that there has been a significant change in the disability; thus, 
a uniform rating is warranted.  With regard to the effective date 
of December 31, 2007, the RO appears to have chosen this date as 
it was the date of a psychological evaluation describing an 
increase in sleep-related symptomatology and a slight drop in the 
Veteran's GAF score.  While the Board appreciates that this 
record is the first documentation of increased symptomatology, 
there is no reason to believe that the Veteran's PTSD became 
substantially worse on this date.  Rather, the Board notes that 
report of examination in September 2007 also indicates sleep-
related symptomatology of the kind described in the December 31, 
2007 evaluation in question, and that his GAF score in September 
2007 was not remarkably higher than it was in December 2007.  For 
the foregoing reasons, the Board grants a 30 percent rating for 
PTSD prior to December 31, 2007.  Evidence relating to PTSD does 
not indicate a significant change to the Veteran's level of 
symptomatology during the pendency of his appeal and a uniform 
evaluation is warranted.

Current PTSD Rating

After a careful review of the evidence above, the Board finds the 
Veteran's PTSD to be no more than 30 percent disabling.  The 
current 30 percent evaluation contemplates occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.71a, DC 9411 (2010).  In order to 
warrant a higher, 50 percent, evaluation, there must be the 
functional equivalent of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

Here, while the Board is aware that the reported symptoms include 
some disturbances of mood and difficulty with work and social 
relationships, they do not raise to the level of a 50 percent 
rating.  Specifically, it is noted that the Veteran's speech has 
been clear, with normal rate and rhythm, and not odd, tangential 
or pressured.  Furthermore, although the appellant and his wife 
have noted some short-term memory deficits, he does not suffer 
from either impaired judgment or impaired abstract thinking.  
Particularly informative of the Veteran's level of disability are 
GAF scores throughout the record ranging from 63 to 70, 
indicating mild symptoms, and not reaching the level of 
symptomatology contemplated for a 50 percent rating under DC 
9411.  Id.

In reaching the above conclusion, the Board has considered 
statements made by the appellant and his wife.  To the extent 
that their testimony in writing and before the undersigned has 
been consistent with the record, the Board finds such testimony 
to be credible.  Although the Veteran has asserted that PTSD is 
greater than 30 percent disabling, the objective medical evidence 
prepared by a skilled neutral professionals is more probative, 
and fails to establish that a 50 percent rating is warranted. 

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 
U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2010).  
If the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment equivalent 
to what would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).

Based on the foregoing, the Board concludes that the Veteran's 
PTSD has been 30 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
award of a disability rating in excess of 30 percent at any time 
during the pendency of this appeal, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).
 

ORDER

An evaluation of 30 percent for PTSD, prior to December 31, 2007 
is granted subject to the controlling regulations applicable to 
payment of monetary benefit.

An evaluation in excess of 30 percent for PTSD disability is 
denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


